Citation Nr: 1444851	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  10-47 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a left foot disability.

2. Entitlement to service connection for a left ankle disability.

3. Entitlement to service connection for a left elbow disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2000 to April 2006, with additional service in the United States Army Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In his December 2010 substantive appeal, the Veteran requested a Board hearing to be held at the RO.  The record reflects that the RO notified the Veteran that a hearing before a Veterans Law Judge had been scheduled in October 2011.  However, the Veteran did not appear for the Board hearing, and the notification letter was not returned by the United States Postal Service as undeliverable.  As the Veteran has not requested to reschedule the hearing, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.702(d) (2013).

In April 2013, the Board remanded the issues on appeal, as well as the issues of entitlement to service connection for a sinus disorder and entitlement to service connection for headaches.  As the RO granted service connection for headaches and allergic rhinitis (claimed as sinus condition) in an October 2013 rating decision, these issues are no longer for appellate review.

The issues concerning service connection for a left foot disability and a left ankle disability were previously characterized as one single issue.  In order to more clearly depict the medical evidence, the Board has re-characterized the issues as two separate claims.  

The issue of entitlement to service connection for a left elbow disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.



FINDINGS OF FACT

1. The probative, competent evidence indicates the Veteran's current pes planus of the left foot had its onset during active duty.

2. The probative, competent evidence does not demonstrate that the Veteran has a current left ankle disability for which service connection may be granted.


CONCLUSIONS OF LAW

1. The criteria for service connection for pes planus of the left foot have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.103, 3.303, 3.304 (2013).

2. The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.103, 3.303, 3.304, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this decision, the Board grants the claim of entitlement to service connection for pes planus of the left foot.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this issue.  Concerning the claim of service connection for a left ankle disability, an April 2009 letter satisfied the duty to notify provisions, to include notice of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the Veteran's claims file contains service treatment records for his period of active duty service, VA examination reports and treatment records, and lay evidence.  In April 2013, the Board remanded the Veteran's claims to obtain all service treatment records for his period of service in the United States Army Reserve.  The Veteran was notified in June 2013 that the service treatment records for this period of service were unavailable for review.  The Board also notes that the Veteran's representative reported in a September 2009 written statement that there were no medical records for the Veteran's period of Reserve service and that all relevant evidence had already been submitted.  In addition, the Board remanded the Veteran's claim for a VA examination to determine the nature and etiology of any left ankle disability.  Accordingly, the Veteran underwent VA examination in August 2013.  Upon review, the Board finds the August 2013 VA examination and opinion adequate for the purpose of determining service connection.  The VA examiner reviewed the Veteran's relevant medical history and lay testimony, completed a physical examination and other appropriate testing, and provided an opinion as to the clinical findings.  In addition, the VA examiner provided an adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  In addition, the Board finds the RO substantially complied with all of the Board's remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

There is no indication in the record that any additional evidence relevant to the issues decided is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided.  The Veteran should not assume that pieces of evidence, not explicitly discussed, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Left Foot Disability

The Veteran asserts that he has a left foot and ankle disability that had its onset during active duty.

With respect to an in-service injury, the Veteran's March 2006 separation examination reflects a finding of mild symptomatic pes planus.  As such, the Board finds the record reflects an in-service injury for purposes of service connection.  In August 2013, the VA examiner diagnosed mild pes planus.  Therefore, the Board finds the Veteran has established a current left foot disability for service connection purposes.  

Finally, although the VA examiner provided a negative nexus opinion with respect to a left foot disability, the VA examiner noted that pes planus was documented as beginning in service.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds the evidence demonstrates that a current left foot disability of pes planus had its onset during active duty.  As such, service connection for pes planus of the left foot is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ankle Disability

The Veteran contends that he has a left ankle disability that had its onset during active duty.

In this case, the Board finds it determinative that the medical evidence does not demonstrate a clear diagnosis of a left ankle disability during the pendency of the appeal or a recent diagnosis of a left ankle disability prior to the Veteran filing a claim for disability benefits.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Evidence must show that the veteran has the disability for which benefits are being claimed.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is met if the disability was present at any point during the claim period).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  First, only one VA treatment record dated since the Veteran's separation from active duty demonstrates complaints of left foot pain.  More importantly, the June 2010 VA treatment record does not reflect any specific complaints regarding the left ankle.  Second, VA examination of the left foot in October 2010 failed to reveal a diagnosis of a left ankle disability.  Rather, the VA examiner only reported a diagnosis of "left foot pain with popping."  Further, after reviewing the Veteran's claims file, to include all of the treatment records available, the August 2013 VA examiner only reported a diagnosis of "history of chronic Achilles Tendinitis without current residual."  The VA examiner noted the Veteran had a history of Achilles Tendinitis in service but found he had no Achilles or gastrocnemius tenderness or pain on physical examination.  The Veteran did have crepitus in both medial and lateral malleoli on range of motion testing but no tenderness to palpation or pain on weight bearing.  The VA examiner found he could not opine about the findings of the October 2010 VA examination without resorting to speculation as he was not present at the examination.  However, based on the current physical examination, the VA examiner determined the Veteran had no current findings of Achilles Tendinitis.  

Here, the Board affords the August 2013 VA examiner's opinion significant probative value.  As noted above, the VA examiner reviewed the Veteran's medical history, to include all of the physical examinations and tests, and commented on the findings.  The VA examiner also considered the Veteran's statements regarding his in-service injury and treatment.  Finally, the VA examiner performed a physical examination and provided adequate rationale for the opinion, citing to the records reviewed.  

In addition, the medical records do not demonstrate that a left ankle disability was diagnosed at any time during the pendency of the appeal.  In this respect, the Board is cognizant of the holding of the United States Court of Appeals for Veterans Claims (Court) in Romanowsky, 26 Vet. App. 289.  In Romanowsky, the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In this case, the Veteran filed his initial service connection claim in April 2009.  The medical records do not show complaints of or treatment for a left ankle disability prior to or following the submission of the claim, to include a clear diagnosis of a left ankle disability.  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As such, the Board finds the evidence does not demonstrate a diagnosis of a left ankle disability for the purpose of service connection. 

The Board acknowledges the Veteran's assertions that he suffers from left ankle pain and recognizes that he is competent to provide evidence about the symptoms he experiences.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board further notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, a left ankle disability is not the type of disability that is subject to lay diagnosis.  Hence, while the Veteran is competent to report the symptoms he experiences, he is not competent to diagnose a left ankle disability, as he has not been shown to have the medical training necessary to do so.  

In this case, the Veteran reported his symptoms to the August 2013 VA examiner; however, after considering the Veteran's statements, performing a physical examination, and reviewing the Veteran's medical records, the VA examiner did not provide a diagnosis of a current left ankle disability.  In addition, the clinical evidence does not support a competent diagnosis of a left ankle disability at any time prior to or during the pendency of the appeal.  The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the existence of a left ankle disability.  

The Veteran's claim also cannot be granted as an undiagnosed illness under 38 C.F.R. § 3.317 because the symptoms are not consistently present.  Therefore, the Board finds that there is no chronic undiagnosed illness present as defined in the controlling regulations.

Without evidence of a diagnosis of a current left ankle disability, the preponderance of the evidence is against the Veteran's claim.  No further discussion of the nexus element for service connection is necessary.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 57.

ORDER

Entitlement to service connection for pes planus of the left foot is granted.

Entitlement to service connection for a left ankle disability is denied.


REMAND

In August 2013, the Veteran underwent VA examination in connection with his claim of entitlement to service connection for a left elbow disability.  After physical examination and X-ray examination, the VA examiner reported that there was insufficient evidence to support a diagnosis of a chronic left elbow disorder.  Therefore, the VA examiner did not provide a medical opinion concerning the etiology of any left elbow disability.  Here, however, the Board finds it significant that the VA examiner noted that psoriatic arthritis could not be ruled out as there was the presence of psoriatic plaques on the left elbow and a sensory finding of tenderness on palpation.  As such, the Board finds the examination and opinion inadequate for purposes of determining service connection.  Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In order to satisfy VA's duty to assist, the Board finds remand is warranted in order to afford the Veteran an additional VA examination to determine whether a left elbow disability, to include psoriatic arthritis, is causally or etiologically related to active duty.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159. 

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from September 2013 to the present from the VA Medical Center in Kansas City, Kansas, and any associated outpatient clinics.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from September 2013 to the present for the Veteran from the VA Medical Center in Kansas City, Kansas, along with records from all associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any left elbow disability diagnosed during the pendency of the appeal.  The claims file and a copy of this Remand should be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed, which must include appropriate X-ray studies and studies to determine whether a diagnosis of psoriatic arthritis of the left elbow is warranted.  After review of all the evidence, to include the service treatment records, VA treatment records and examination reports, and lay evidence, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed left elbow disability began in active military service, was caused by active service, or is otherwise related to active service.  The examiner should specifically comment on the August 2013 VA examiner's finding that a diagnosis of psoriatic arthritis for the Veteran's left elbow disability could not be ruled out.  

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale should be provided for any opinion or conclusion expressed.

3. Thereafter, re-adjudicate the claim of entitlement to service connection for a left elbow disability.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


